Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 31 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10524959 and US 9610195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest a method of treating glaucoma comprising positioning an outlet end of the shunt within a scleral channel spaced apart from the exit, thereby forming a scleral slit to provide resistance to outflow of aqueous humor. Stamper (US 2006/0155300) teaches an aqueous humor shunt with a shunt that is positioned within a scleral channel but does not teach a scleral slit that provides resistance to outflow. Stamper moves fluid from the anterior chamber to a vein in the sclera. Stamper does not envision moving the fluid out of the scleral layer much less using the slit to control the movement of aqueous humor. (US 6544249) to Yu teaches an intraocular shunt for draining the anterior chamber but fails to cure the deficiencies of Stamper. The prior art fails to teach using the scleral slit to move fluid out of the anterior chamber and also using the resistance of the slit to control the aqueous humor. Therefore, claims 1-9 are allowable.
The prior art fails to teach or reasonably suggest a method of implanting an intraocular shunt wherein the passage having an exit that forms a scleral slit and configured to open for permitting fluid flow from the anterior chamber to the subconjunctival space. Stamper (US 2006/0155300) teaches an aqueous humor shunt with a shunt that is positioned within a scleral channel but does not teach a scleral slit configured to open for permitting fluid flow from the anterior chamber to the subconjunctival space. Stamper moves fluid from the anterior chamber to a vein in the sclera. Stamper does not envision moving the fluid out of the scleral layer much less using the slit to control the movement of aqueous humor. (US 6544249) to Yu teaches an intraocular shunt for draining the anterior chamber but fails to cure the deficiencies of Stamper. The prior art fails to teach using the scleral slit to move fluid out of the anterior chamber and also allow the scleral slit to open to allow fluid flow. Therefore, claims 10-14 are allowable.
The prior art fails to teach or reasonably suggest a method of regulating fluid pressure in the eyes comprising positioning an intraocular shunt within a scleral channel to form a closeable scleral slit that opens upon communication of fluid from anterior chamber to the scleral slit.. Stamper (US 2006/0155300) teaches an aqueous humor shunt with a shunt that is positioned within a scleral channel but does not teach a scleral slit that opens upon communication of fluid from anterior chamber to the scleral slit. Stamper moves fluid from the anterior chamber to a vein in the sclera. Stamper does not envision moving the fluid out of the scleral layer much less using the slit to control the movement of aqueous humor. (US 6544249) to Yu teaches an intraocular shunt for draining the anterior chamber but fails to cure the deficiencies of Stamper. The prior art fails to teach using the scleral slit to move fluid out of the anterior chamber and also allow the scleral slit to open to allow fluid flow. Therefore, claims 15-18 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781